Order
PER CURIAM.
Bennie Benton appeals from the motion court’s oi'der denying his Rule 24.035 motion for post-conviction relief, after an evi-dentiary hearing, seeking to vacate, set aside or correct his convictions for robbery in the first degree, armed criminal action (ACA), and trafficking in the second degree. The appellant pled guilty, in the Circuit Court of Jackson County, Missouri, to one count of the class A felony of robbery in the first degree, § 569.020; one count of ACA, § 571.015; and one count of the class B felony of trafficking in the second degree, § 195.223. As a result of his convictions, the appellant was sentenced to concurrent terms of imprisonment in the Missouri Department of Corrections of fourteen years for robbery, twenty years for ACA, and ten years for trafficking.
We affirm, pursuant to Rule 84.16(b).